--------------------------------------------------------------------------------

Exhibit 10.6


TRINITY SUB INC.

August 9, 2019

Joseph L. Schocken
c/o Trinity Sub Inc.

Dear Joe: 

We are pleased that you have agreed to serve as the Non-Executive Chairman of
the Board of Directors of Trinity Sub Inc. (the “Company”). This letter sets
forth the key terms and conditions for your service as Non-Executive Chairman.
Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of August 9, 2019, by and among the Company, Trinity
Merger Corp., a Delaware corporation, Trinity Merger Sub I, Inc., a Delaware
corporation, Trinity Merger Sub II, LLC, a Delaware limited liability company,
PBRELF I, LLC, a Washington limited liability company, BRELF II, LLC, a
Washington limited liability company, BRELF III, LLC, a Washington limited
liability company, BRELF IV, LLC, a Washington limited liability company, Pyatt
Broadmark Management, LLC, a Washington limited liability company, Broadmark
Real Estate Management II, LLC, a Washington limited liability company,
Broadmark Real Estate Management III, LLC, a Washington limited liability
company, and Broadmark Real Estate Management IV, LLC, a Washington limited
liability company. For the avoidance of doubt, if the Merger Agreement is
terminated in accordance with its terms or the Effective Time (as defined in the
Merger Agreement) does not occur for any reason, this letter shall be null and
void.

 1.       Position. You will serve as Non-Executive Chairman from the Closing
(as defined in the Merger Agreement) until either you or the Board of Directors
(the “Board”) provides written notice of your termination from such position
(the ‘‘Term”); provided, however, in no event shall either party provide such
written notice without cause prior to the one (1)-year period following the
Effective Time. Upon your ceasing to serve as Non-Executive Chairman for any
reason, you agree to resign as a member of the Board.

 2.       Cash Retainer. In exchange for your performance of services during the
Term, the Company shall pay you a total of $650,000 over the two (2)-year period
following the Effective Time, payable no less frequently than quarterly. For the
avoidance of doubt, (i) such amount is inclusive of any director or other fees
you otherwise are entitled to receive for serving on the Board, and (ii) such
amount shall remain payable on the same schedule as in effect upon the date that
the Term terminates whether or not you continue to serve as Non-Executive
Chairman over the entire two (2)-year period. To the extent that the Term runs
beyond the two (2)-year period following the Effective Date, you will be
entitled to the customary annual fees for your service as both a member of the
Board and the Non-Executive Chairman, in an amount deemed appropriate by the
Board, for the remainder of the Term.

--------------------------------------------------------------------------------

 3.       RSUs. You shall be granted 95,511 restricted stock units (“RSUs”) in
the Company pursuant to the Company’s 2019 Stock Incentive Plan and an award
agreement between you and the Company. The terms and conditions of the RSUs
shall be governed by such Plan and award agreement.

 4.       Expenses. The Company shall reimburse you for all reasonable expenses
incurred by you in the course of performing your duties under this letter which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 5.       Service with Other Entities. You agree that, during the Term, you
shall not provide services directly or indirectly to any entity that directly or
indirectly competes with the businesses of the Company and its subsidiaries.

 6.       Non-Employee. During the Term, you shall not be an employee or officer
of the Company. You shall not be eligible to participate in any employee benefit
plan of the Company, and no amounts payable hereunder shall be subject to tax
withholdings. Notwithstanding the foregoing, the Company will use commercially
reasonable efforts to obtain the consent of its group health insurer to cover
you under the Company’s group health plan during the Term, with such coverage to
be at your sole cost if it is made available.

 7.       Commitment. During the Term, you will devote such reasonable time,
attention, skill and efforts to the business and affairs of the Company as is
necessary to discharge the duties and responsibilities assigned to you
hereunder, and you shall serve the Company faithfully and to the best of your
ability.

 8       Confidential Information. You agree that you will not, at any time,
either during the Term or thereafter, disclose or use any Confidential
Information, or permit any person to use, examine or make copies of any
Confidential Information, except as may be required in your duties on behalf of
the Company. You agree to take reasonable measures to protect the secrecy of,
and avoid the disclosure and the unauthorized use of, any Confidential
Information. For purposes hereof, the term “Confidential Information” means any
confidential or proprietary information of the Company and its subsidiaries,
which is not already or does not become generally available to the public (but
not through any breach of confidentiality by you), whether contained in
documents, electronic media or other forms, including, but not limited to,
information about materials, procedures, inventions, processes, manufacturing,
expertise, customer lists, potential customer lists, customer data, financial
data, vendors, marketing plans, and trade secrets. Confidential Information
shall also include personal information of the Company’s and its subsidiaries’
customers, clients, employees, and vendors.

 9.       Entire Agreement/Governing Law. This letter supersedes and replaces
any prior agreements, representations or understandings (whether written, oral,
implied or otherwise) between you and the Company, and constitutes the complete
agreement between you and the Company regarding your position as Non-Executive
Chairman. This letter may not be amended or modified, except by an express
written agreement of the parties. This letter shall be construed, interpreted
and governed by the law of the State of Maryland, without giving effect to
principles regarding conflict of laws.


2

--------------------------------------------------------------------------------



10.     Counterparts. This letter may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 11.     Headings. Headings in this letter are for reference only and shall not
be deemed to have any substantive effect.

 We are thrilled to have you in a leadership role during this exciting time for
the Company. Please confirm your agreement to the terms specified in this letter
by signing below.

Sincerely,       /s/ Sean A. Hehir   For the Board  

 

AGREED AND ACKNOWLEDGED:       /s/Joseph L. Schocken   Joseph L. Schocken
 




3

--------------------------------------------------------------------------------